Case: 18-11617   Date Filed: 05/28/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11617
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket Nos. 1:14-cv-21939-JLK,
                         1:11-cr-20701-JLK-1


JOSEPH HARVEY,
ANJA KARIN KANNELL,

                                                        Petitioners-Appellants,

                                  versus

UNITED STATES OF AMERICA,


                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 28, 2019)

Before WILLIAM PRYOR, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 18-11617     Date Filed: 05/28/2019    Page: 2 of 3


      Joseph Harvey and his wife, Anja Kannell, appeal pro se the denial of their

second motion to set aside their sentences. See Fed. R. Civ. P. 60(b). We vacate

and remand with instructions to dismiss for lack of jurisdiction.

      We review the denial of a motion to set aside for abuse of discretion. Am.

Bankers Ins. Co. of Fla. v. Nw. Nat. Ins. Co., 198 F.3d 1332, 1338 (11th Cir.

1999). Under that standard, “so long as the district court does not commit a clear

error in judgment, we will affirm the district court’s decision.” Young v. City of

Palm Bay, Fla., 358 F.3d 859, 863 (11th Cir. 2004).

      Harvey and Kannell’s second motion to set aside their sentences is barred by

the law of the case. Under the law-of-the-case doctrine, a district court cannot

“revisit[] issues that were actually, or by necessary implication, decided by an

appellate court” unless “‘(1) new and substantially different evidence emerges at a

subsequent trial; (2) controlling authority has been rendered that is contrary to the

previous decision; or (3) the earlier ruling was clearly erroneous and would work a

manifest injustice if implemented.’” Schiavo v. Schiavo, 403 F.3d 1289, 1291,

1292 (11th Cir. 2005) (quoting Klay v. All Defendants, 389 F.3d 1191, 1197–98

(11th Cir. 2004)). In their first motion to set aside, Harvey and Kannell argued that

the failure to address several arguments in their motion to vacate violated Clisby v.

Jones, 960 F.2d 925 (11th Cir. 1992) (en banc). We ruled that the district court

lacked jurisdiction to entertain that motion because it was successive. United States


                                          2
               Case: 18-11617     Date Filed: 05/28/2019   Page: 3 of 3


v. Harvey, 699 F. App’x 899, 900 (11th Cir. 2017). Harvey and Kannell’s second

motion to set aside is duplicative of their first motion, and they identify no

exception to the law of the case doctrine that applies to their second motion.

Because the district court lacked jurisdiction to consider Harvey and Kannell’s

second motion to set aside their sentences, we vacate and remand with instructions

to dismiss for lack of jurisdiction.

      VACATED and REMANDED WITH INSTRUCTIONS TO DISMISS.




                                           3